Title: From Thomas Jefferson to Thomas Ritchie, 28 February 1826
From: Jefferson, Thomas
To: Ritchie, Thomas


                        Dear Sir
                        
                            Monticello
                            Feb. 28. 26
                        
                    I have duly recieved your favor covering one  from a Lottery office offering it’s services for the management of that lately permitted to me. I have for some years  been obliged by age and ill health to resign the care of all my affairs to my grandson Th: J. R. who accdly acts for me with full powers in all cases.  that of the lottery particularly has been entirely left to him so that I know nothing of it’s plan or management. I therefore sent immediately  to him your letter and that which it covered. I think however that I heard him say he had engaged a particular company before he left Richmd. if he has not I am sure your recommdn will be recieved with respect.—I have had too many proofs dear Sir of your  kind disposns to need any assurance that in all cases respecting my self whatever you do  is done  from the most frdly motives . that the opinions of my best friends were divided on my late proposition appeared in every quarter. and in none stronger than on the 1st question in the H. of R. my own alarm at that vote was great & painful. but I found, with all, that the more steadily they viewed the object, the more they rallied to  the alternative which finally prevailed. I knew that my property if a fair market could be obtained was far beyond the amt of my debts. and sfft after paying them to leave me at ease I knew at the same time that in the present abject prostration of  agricultural industry in this country  no market exists; for that form of property a long succession of  unfruitful years, long continued low prices, oppressive tariffs levied on  other branches to maintain that of manufactures for the most flourishing of all, calamitous fluctuans in the value of our circulating medium, and, in my case  a want of skill, in the managemt of our land & labor, these circumstances had been long undermining the  state of agriculture, had been breaking  up the land holders and, glutting the land market here,  while drawing off it’s bidders to people the Western  country. under such circumstances  agricultural property had become no resource for the payment of debts, to obtain a fair market was all I wanted, and this the only means of obtaining it. the idea was perhaps more familiar to me than to younger people because so commonly practiced before the revoln it had no connection with morality, altho’ it had with expediency. instead of being suppressed therefore with mere games of chance  lotteries had been placed under the discretion of the legislre as a means of sometimes effecting purposes desirable while left voluntary. whether my case was within the  range of  that discretion, they were to judge, and  in the integrity of that jdmt I have the most perfect confidce. and I hope I am not decieved in thinking that I discover after the 1st impression is rectified, some  revulsion in the general opinion. you say you had made up  from the public papers a little packet of expressions containing proofs of this. such proofs would be   acceptable and the more so after the  rap  of the knuckles recieved from the 1st vote. I pray you to be assured of my great frdshp & respect.
                        
                    